UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1328


HEYDI LORENA RECINOS-ECHEVERRIA; D.A.D.,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 28, 2016                Decided:   November 8, 2016


Before SHEDD and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Timothy W. Davis, LAW OFFICE OF TIMOTHY W. DAVIS, LLC, Baltimore,
Maryland, for Petitioners.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Andrew M. O’Malley, Senior Litigation
Counsel, Surell Brady, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Heydi Lorena Recinos-Echeverria and her minor child, natives

and citizens of El Salvador, petition for review of an order of

the Board of Immigration Appeals (Board) dismissing their appeal

from    the   immigration    judge’s    denial     of   Recinos-Echeverria’s

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.

       We   have    thoroughly    reviewed   the    record,   including      the

transcript     of    Recinos-Echeverria’s        merits    hearing     and    all

supporting evidence.        We conclude that the record evidence does

not compel a ruling contrary to any of the administrative factual

findings,     see    8   U.S.C.    § 1252(b)(4)(B)        (2012),    and     that

substantial evidence supports the Board’s decision,                  see INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons

stated by the Board.        See In re Recinos-Echeverria (B.I.A. Mar.

15, 2016).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2